EXHIBIT 23A CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Culp, Inc.: We have issued our report dated July 16, 2009, with respect to the consolidatedfinancial statements included inthe Annual Report of Culp, Inc. and subsidiaries on Form 10-K for the year ended May 3, 2009.We hereby consent to theincorporation by reference of said report in the Registration Statements ofCulp,Inc. on Form S-8 (File No.333-59512 effective April 26, 2001, File No.333-59514 effective April 25, 2001, File No. 333-27519effective May 21, 1997,File No.333-101805 effectiveDecember 12, 2002, File No. 33-13310effectiveMarch 20,1987, File No. 33-37027 effective September 18, 1990, File No. 33-80206effective June 13, 1994, File No. 33-62843 effective September 22,1995, and FileNo. 333-147663 effective November 27, 2007) and on Form S-3 and Form S-3/A (File No. 333-141346 effective March 16, 2007). /s/ Grant
